DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 02/21/2022 have been entered and fully considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 and 13-14 of U.S. Patent No. 11,253,225. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by claims of U.S. Patent 11,253,225.
Claims 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 10, 11, 13, 14, 16, and 19-26 of U.S. Patent No. 10,420,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by claims of the U.S. patent No. 10,420,530.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 5, 7-10, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by  Moore et al. (U.S. Pub. No. 2011/0087104) hereinafter “Moore”.
Regarding claim 1, Moore discloses an intravascular ultrasound (IVUS) imaging system [IVUS system of Moore, see abstract, [0010],[0046] and FIG. 1 of Moore], the system comprising: 
an elongated catheter configured to be positioned within a blood vessel of a patient,[IVUS imaging catheter 1000; see [0046] and FIG. 1] wherein the elongated catheter comprises a proximal portion, a distal portion, [it is inherent that any catheter will have two ends, one proximal and one distal] and an ultrasound transducer at the distal portion; [ultrasound transducer 1100; see [0047]-[0048] and FIG. 2a] and
a processing circuit [imaging engine 3100 is the processing circuit] configured for communication with the elongated catheter, wherein the processing circuit is operable to: 
activate generation of an IVUS image with a first visual appearance;[see [0047]; the process starts with generation of a transmit waveform which is the activation of generation of the first visual appearance image] 
activate generation of the IVUS image with a second visual appearance ;[see [0047]; the process starts with generation of a transmit waveform which is the activation of generation of the second visual appearance image] 
receive a single analog image signal from the ultrasound transducer; [see [0015], [0046]-[0048] and FIG. 1 of Moore] 
split the single analog image signal into a first analog image signal and a second analog image signal [see FIG. 2b and 7 and [0059]], the first analog image signal comprising a copy of the second analog image signal; [see [0048]-[0050] in relation to FIG. 2b and 7; the same signal with the same processing operations done is being split; therefore the two signals that result from splitting are the same and copies of each other]
digitize the first analog image signal to a first digital image signal using a first analog-to-digital converter along a first signal path and the second analog image signal to a second digital image signal using a second analog-to-digital converter along a second signal path; [see FIG. 2b; step 116 and 116A; see [0049] in relation to FIG. 2b and 7; each of the first and second signals are being converted]
perform a first set of processing operations on the first digital image signal along the first signal path, wherein the first set of processing operations includes a first visual appearance operation inconsistent with the generation of the IVUS image with the second visual appearance; [see FIG. 7 and [0063]; the step of detection (step 164) is being done on the signal which is different and inconsistent with the parametric analysis done on the second path of the same signal]
perform a second set of processing operations on the second digital image signal along the second signal path, wherein the second set of processing operations includes a second visual appearance operation different from the first visual appearance operation; [see FIG. 7 and [0064] the step of Parametric analysis is being performed on the signal which is different from the first path]
generate the IVUS image with the first visual appearance based on the first digital image signal and the IVUS image with the second visual appearance based on the second digital image signal; and [generation of a grayscale image 182 and a parametric image 184; see [0062]-[0064] and FIG. 7]
 output the IVUS image with the first visual appearance and the IVUS image with the second visual appearance to a display in communication with the processing circuit. [see [0014] and [0029] and FIG. 9 of Moore] 
Regarding claim 5, Moore further discloses that the second visual appearance operation includes tissue characterization based on at least one of parametric analysis [see [0060]-[0065] disclosing parametric analysis of data and parametric imaging] , spectral analysis, or a neural network.  
Regarding claim 7, Moore further discloses that the tissue characterization is configured to identify at least one of plaque, dead tissue, or healthy tissue. [see [0070]-[0072] of Moore disclosing that plaque can be identified and distinguished from healthy tissue]
Regarding claim 8, Moore further discloses that the the first set of processing operations includes processing by a hardware amplifier or filter.[see [0049] and [0057] and FIG. 7 disclosing high and low pass filtering by a high/low pass filter] 
Regarding claim 9, Moore further discloses that the first set of processing operations includes at least one of a band pass filter, a low-pass filter [see [0049], [0057] and FIG 7 disclosing low pass filtering], a multi-band low pass filter, or a gain.  
Regarding claim 10, Moore further discloses that the second set of processing operations includes at least one of a band pass filter or a gain. [see [0058] and [0096]-[0097] disclosing gain and band pass filtering for signal pre-processing steps including the second operation] 
Regarding claim 12, Moore further discloses that the second set of processing operations omits the first visual appearance operation. [see FIG. 7; the second set of operation does not have the step of detection and therefore omits the operation of the first operation]  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by  Moore et al. (U.S. Pub. No. 2011/0087104) hereinafter “Moore” in view of Lerman et al. (U.S. Pub. No. 2011/0319762) hereinafter “Lerman”.
Regarding claim 2, Moore discloses all the limitations of claim 1 [see rejection of claim 1 above]
Moore further discloses generating qualitative and quantitative data [see [0054] and [0062] of Moore].
Moore does not expressly disclose that the first set of processing operations comprises generating qualitative or quantitative blood flow data, and wherein the IVUS image with the first visual appearance includes visual representations of the qualitative or quantitative blood flow data. 
Lerman, directed towards IVUS imaging of blood vessels using ultrasound [see abstract of Lerman] discloses that the first processing operation comprises operations comprises generating qualitative or quantitative blood flow data, and wherein the IVUS image with the first visual appearance includes visual representations of the qualitative or quantitative blood flow data. [see [0007] and claims 1 and 7 disclosing that qualitative and quantitative flow data including images are generated; see also FIG.s 2A-2C of Lerman]
	It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the design of Moore further and make the first processing operation comprises operations comprises generating qualitative or quantitative blood flow data, and wherein the IVUS image with the first visual appearance includes visual representations of the qualitative or quantitative blood flow data according to the teachings of Lerman in order to provide accurate information about the blood flow to the user [see [0007] of Lehrman]
Regarding claim 3, Moore discloses all the limitations of claim 1 [see rejection of claim 1 above]
Moore further discloses generating IVUS images [see [0054] and [0062] of Moore]
Moore does not disclose that the first set of processing operations comprises automatically generating a boundary in the IVUS image with the first visual appearance, and wherein the IVUS image with the first visual appearance includes the boundary.  
Lehrman further discloses that the first set of processing operations comprises automatically generating a boundary in the IVUS image with the first visual appearance, and wherein the IVUS image with the first visual appearance includes the boundary.  [see [0044] and FIG. 3a of Lehrman]
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the design of Moore further and make the first set of processing operations comprises automatically generating a boundary in the IVUS image with the first visual appearance, and wherein the IVUS image with the first visual appearance includes the boundary according to the teachings of Lehrman in order to detect the boundary of the vessel and provide a more accurate feedback to the user [see [0044] of Lehrman]

Claim 4 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by  Moore et al. (U.S. Pub. No. 2011/0087104) hereinafter “Moore” in view of Lindahl et al. (U.S. Pub. No. 2005/0201572) hereinafter “Lindahl”.
Regarding claim 4, Moore discloses all the limitations of claim 1 [see rejection of claim 1 above]
Moore does not expressly disclose that the first set of processing operations includes graphic equalization of the first digital image signal using a mixer.  
Lindahl, directed towards using graphic equalizer on images [see abstract of Lindahl] further discloses that the first set of processing operations includes graphic equalization of the first digital image signal using a mixer. [see [0016] and [0157] of Lindahl] 
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the design of Moore further and make the first set of processing operations includes graphic equalization of the first digital image signal using a mixer according to the teachings of Lindahl in order to provide better quality images. Further, the use of graphic equalizers for ultrasound signals is common in the art and would have been obvious to an ordinarily skilled in the art to use it resulting in improved and predictable results.

Claim 6 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by  Moore et al. (U.S. Pub. No. 2011/0087104) hereinafter “Moore” in view of Hancock et al. (U.S. Pub. No. 2010/0174190) hereinafter “Hancock”.
Regarding claim 6, Moore discloses all the limitations of claim 1 [see rejection of claim 1 above]
Moore does not expressly disclose that the IVUS image with the second visual appearance comprises a virtual histology image. 
Hancock, directed towards IVUS transducer and ultrasound imaging [see abstract of Hancock] further discloses that the IVUS image with the second visual appearance comprises a virtual histology image. [see [0027] of Hancock]
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the design of Moore further and make the IVUS image with the second visual appearance comprises a virtual histology image according to the teachings of Hancock in order to be able to detect various types of disease including plaques more efficiently [see [0006] of Hancock] 

Claim 11 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by  Moore et al. (U.S. Pub. No. 2011/0087104) hereinafter “Moore” in view of Kinicki et al. (U.S. Patent No. 5,315,999) hereinafter “Kinicki”.
Regarding claim 11, Moore discloses all the limitations of claim 1 [see rejection of claim 1 above]
Moore does not expressly disclose that the processing circuit is further operable to: receive a first user input activating the generation of the IVUS image with the first visual appearance; receive a second user input activating the generation of the IVUS image with the second visual appearance; perform the first set of processing operations based on the first user input; and perform the second set of processing operations based on the second user input.  
Kinicki, directed towards an interface for configuration of ultrasound imaging probes [see abstract of Kinicki] further discloses that the processing circuit is further operable to: receive a first user input activating the generation of the IVUS image with the first visual appearance;[see column 2, lines 23-35 and FIG. 2, section 40 is the plurality of imaging modes which can be selected by the user] receive a second user input activating the generation of the IVUS image with the second visual appearance;[see column 2, lines 23-35 and FIG. 2, section 40 is the plurality of imaging modes which can be selected by the user]; perform the first set of processing operations based on the first user input; and perform the second set of processing operations based on the second user input. [see column 5, line 57-column 6, line 4 disclosing that when each preset mode for imaging is selected, a different set of processing operation is performed on the image signal] 
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the design of Moore further and make the processing circuit be further operable to: receive a first user input activating the generation of the IVUS image with the first visual appearance; receive a second user input activating the generation of the IVUS image with the second visual appearance; perform the first set of processing operations based on the first user input; and perform the second set of processing operations based on the second user input according to the teachings of Kinicki in order to provide various processing options for each signal path according to the need of the user in order to optimize the process of imaging [see column 2, lines 3-5]

Claims 13-16, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over  Moore et al. (U.S. Pub. No. 2011/0087104) hereinafter “Moore” in view of Ana et al. (“Ringdown Reduction for an Intraluminal Ultrasound Array Using Depth Dependent Azimuthal Filters”, 2002 IEEE Ultrasound Symposium, P 1773) hereinafter “Ana”.
Regarding claim 13, Moore discloses an intravascular ultrasound (IVUS) imaging system [IVUS system of Moore, see abstract, [0010],[0046] and FIG. 1 of Moore], the system comprising: 
an elongated catheter,[IVUS imaging catheter 1000; see [0046] and FIG. 1]  comprising an ultrasound transducer at a distal portion of the elongated catheter[ultrasound transducer 1100; see [0047]-[0048] and FIG. 2a], wherein the elongated catheter is coupled to a processing system at a proximal portion of the elongated catheter [imaging engine 3100 is the processing circuit], and wherein the processing system is operable to: 
receive a single analog image signal from the ultrasound transducer; [see [0015], [0046]-[0048] and FIG. 1 of Moore] 
split the single analog image signal into a first analog image signal and a second analog image signal [see FIG. 2b and [0059]], the first analog image signal comprising a copy of the second analog image signal; [see [0048]-[0050] in relation to FIG. 2b ; the same signal with the same processing operations done is being split; therefore the two signals that result from splitting are the same and copies of each other]
digitize the first analog image signal to a first digital image signal using a first analog-to-digital converter along a first signal path and the second analog image signal to a second digital image signal using a second analog-to-digital converter along a second signal path; [see FIG. 2b; step 116 and 116A; see [0049] in relation to FIG. 2b; each of the first and second signals are being converted]
perform a first processing operation on the first digital image signal along the first signal path and perform the same first processing operation on the second digital image signal along the second signal path; [any of the processing operations disclosed in [0052]-[0053] in relation to FIG. 2b for exampled envelope detection (step 134/124) or bandpass filtering 132]
Even though Moore discloses that the similar processing steps can differ due to different imaging parameters [see [0050] of Moore] and that the band pass filter center can be changed [see [0051] of Moore], Moore does not expressly disclose receive user input to re-configure the first signal path to perform a second processing operation on only the first digital image signal to subtract ringdown artifacts; derive a first type of image from the first digital image signal following a re- configuration of the first signal path; and derive a second type of image from the second digital image signal including the ringdown artifacts.  
Ana, directed towards producing various filtering operations and comparing the resulted filtered signals with the original unfiltered signal [see abstract of Ana] further discloses receiving user input to re-configure the first signal path to perform a second processing operation on only the first digital image signal to subtract ringdown artifacts; deriving a first type of image from the first digital image signal following a re- configuration of the first signal path [see FIG. 4 table 1 and page 1775 section under Results; the first signal using a first type of filter results in ring down filtration (or dynamic range ringdown filtration) of the signal]; and derive a second type of image from the second digital image signal including the ringdown artifacts.[see FIG. 4a; the image is resulted from a copy of the signal on which no filtering has been done and includes all the noise (i.e. ringdown artifacts)]
It would  have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the multiple signal copies and paths of Moore further and receive user input to re-configure the first signal path to perform a second processing operation on only the first digital image signal to subtract ringdown artifacts; derive a first type of image from the first digital image signal following a re- configuration of the first signal path; and derive a second type of image from the second digital image signal including the ringdown artifacts according to the teachings of Ana in order to compare the effect of various filtering techniques on the same data and pick the best result [see abstract of Ana] 
Regarding claim 14, Moore further discloses that the processing system comprises a time gain compensation (TGC) amplifier operable to produce a TGC amplified first signal and a TGC amplified second signal. [see [0058]-[0059] and FIG. 2b of Moore] 
Regarding claim 15, Moore further discloses that the processing system comprises a field-programmable gate array [see [0055] of Moore] configured to perform the first processing operation to produce a processed first image signal and a processed second image signal, and wherein the processed first image signal is substantially the same as the processed second image signal. [the signals are the same prior to splitting and the split signals go through the same analogous processing therefore, the resulting processed image signals are substantially the same]
Regarding claim 16, Moore further discloses that the processing system comprises one selected from the list consisting of a field-programmable gate array, an application-specific integrated processor, a time-gain compensation amplifier, a low-band pass filter, and a massively parallel processor array. [see [0055] of Moore] 
Regarding claim 18, Moore further discloses that the processing system is operable to derive the second type of image by performing tissue characterization on the second digital image signal including the ringdown artifacts. [Moore does not disclose Ringdown reduction for the signal. therefore, the tissue characterization performed on the signal (See [0062] is performed on a signal which includes the ringdown artifacts]
Regarding claim 21, Moore further discloses a control panel including at least one switch configured to turn off at least one processing operation along only the first signal path without affecting processing operations along the second signal path. [see FIG. 7 of Moore; the first path includes detection without parametric analysis (i.e. the parametric analysis has been turned off)] 


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over  Moore et al. (U.S. Pub. No. 2011/0087104) hereinafter “Moore” in view of Ana et al. (“Ringdown Reduction for an Intraluminal Ultrasound Array Using Depth Dependent Azimuthal Filters”, 2002 IEEE Ultrasound Symposium, P 1773) hereinafter “Ana” as applied to claim 13 above, and further in view of Hancock et al. (U.S. Pub. No. 2010/0174190) hereinafter “Hancock”.
Regarding claim 17, Moore in view of Ana discloses all the limitations of claim 13 above.[see rejection of claim 13]
Moore further discloses that the first type of image comprises B-mode grayscale image [see [0062] of Moore disclosing generating a gray scale image] the second image of Moore is parametric and Moore does not disclose specifically that the second type of image is a virtual histology image.
Hancock, directed towards an IVUS transducer [see abstract] discloses producing an image comprising a virtual histology [see [0006] and [0027] of Hancock]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Moore in view of Ana further and make the second type of image comprise a virtual histology image according to the teachings of Hancock in order to be able to detect various types of disease including plagues more easily [see [0006] of Hancock]

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over  Moore et al. (U.S. Pub. No. 2011/0087104) hereinafter “Moore” in view of Ana et al. (“Ringdown Reduction for an Intraluminal Ultrasound Array Using Depth Dependent Azimuthal Filters”, 2002 IEEE Ultrasound Symposium, P 1773) hereinafter “Ana” as applied to claim 13 above, and further in view of Clark (U.S. Patent No. 6,142,942) hereinafter “Clark”.
Regarding claim 19, Moore in view of Ana discloses all the limitations of claim 13 above. .[see rejection of claim 13]
Moore in view of Ana does not disclose that the processing system includes a tunable processor configured to receive the user input to re-configure the first signal path.  
Clark, directed towards a tunable filter processor [see abstract of Clark] further discloses that the processing system includes a tunable processor configured to receive the user input to re-configure the first signal path. [see column 8, lines 16-25 of Clark] 
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the processor of Moore in view of Ana further and make the processing system includes a tunable processor configured to receive the user input to re-configure the first signal path according to the teachings of Clark in order to be able to support applying different types of filters to the signal and compare the results.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over  Moore et al. (U.S. Pub. No. 2011/0087104) hereinafter “Moore” in view of Ana et al. (“Ringdown Reduction for an Intraluminal Ultrasound Array Using Depth Dependent Azimuthal Filters”, 2002 IEEE Ultrasound Symposium, P 1773) hereinafter “Ana” as applied to claim 13 above, and further in view of Lindahl et al. (U.S. Pub. No. 2005/0201572) hereinafter “Lindahl”.
Regarding claim 20, Moore in view of Ana discloses all the limitations of claim 13 above. .[see rejection of claim 13]
Moore in view of Ana does not disclose that the tunable processor comprises a graphics equalizer.
Lindahl, directed towards using graphic equalizers on images [see abstract] discloses that the tunable processor comprises a graphics equalizer.  [see [0016] and [0157] discloses that the tunable processor includes a graphic equalizer]
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the processor of Moore in view of Ana further and make the tunable processor comprises a graphics equalizer according to the teachings of Lindahl in order to provide better quality images. Further, the use of graphic equalizers on tunable processors are common in the art and would have been obvious to try by a person ordinary skill level in the art resulting in improved and predictable results. 

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over  Moore et al. (U.S. Pub. No. 2011/0087104) hereinafter “Moore” in view of Ana et al. (“Ringdown Reduction for an Intraluminal Ultrasound Array Using Depth Dependent Azimuthal Filters”, 2002 IEEE Ultrasound Symposium, P 1773) hereinafter “Ana” as applied to claim 13 above, and further in view of Carotenuto et al. (“Spatial resolution enhancement of ultrasound images using neural networks”, IEEE, 2002, pp. 1039-1049) hereinafter “Carotenuto”
Regarding claim 22, Moore in view of Ana discloses all the limitations of claim 13 above.[see rejection of claim 13]
Moore in view of Ana does not disclose a neural network associated with the second signal path.
Carotenuto, directed towards increasing ultrasound image resolution [see abstract] disclose a neural network associated with the second signal path. [see page 1039, right column, last 4 lines continued in page 1040 first paragraph discloses using neural network to increase resolution of images which can be used in any signal path including the second signal path]
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the second path of Moore as modified by Ana further and use a neural network according to the teachings of Carotenuto in order to increase the resolution of the image produced in the second path.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793